      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 1 of 9. PageID #: 168




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE NORTHERN DISTRICT OF OHIO

Fidelity & Deposit Company of Maryland, )        Case No. 1:19-cv-49
                                        )
              Plaintiffs                )        Judge: Benita Y. Pearson
                                        )
        -vs-                            )
                                        )
Omni Construction Company, Inc., et al, )
                                        )
              Defendants.               )

      JOINT RESPONSE OF DEFENDANTS TO PLAINTIFF’S MOTION FOR SUMMARY
                               JUDGMENT


       Defendants, Omni Construction, Inc. ("Omni"), Richard Stone, and Suzanna Stone, for

their joint response to Plaintiff’s motion for summary judgment state that Plaintiff is not entitled

to a summary judgment as there are genuine disputes as to material facts, all as is more fully set

forth below.

       The gist of Plaintiff’s motion is that it issued payment and performance surety bonds for

several construction projects of Omni and claims it was required to expend in excess of $6.3

Million for which it seeks judgment against Omni and the Stones. Defendants do not dispute the

existence of the bonds, nor do they dispute that the Stones were indemnitors on the bonds.
       Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 2 of 9. PageID #: 169




However, the amount of damages sought is so far out of the realm of reasonableness due to the

failure of Plaintiff to properly mitigate the damages, that Plaintiff is not entitled to a judgment for

the amounts sought, which are in genuine dispute.

        1. The legal standard.

        The law with regard to summary judgments is well settled. Rule 56(A) states a court shall

grant summary judgment if there is “no genuine dispute as to any material fact…” Here there is a

genuine dispute of material facts which preclude a summary judgment. See, also Celotex Corp. v.

Catrett 477 U.S. 317(1986).

        Plaintiff has claimed that pursuant to the Indemnity Agreement a sworn statement of loss

shall be “prima facie” evidence of the amount of the loss and has claimed almost $6MM in losses 1,

plus unspecified attorneys’ fees and costs in excess of $457,000. In this case, Defendants have

raised in their answer the defense of failure to mitigate damages.

        The issue of mitigation of damages is a question of reasonableness for a jury or the trier of

facts. Smith v. Rowe, 761 F.2d 360 (7th Cir. 1985). In a similar bonding case where the surety

was also claiming payments themselves constitute prima facie evidence of the fact and the amount

of liability, the court, while ruling in favor of the bonding company on different facts,

acknowledged that the prima facie evidence is not conclusive and is subject to being rebutted.

Liberty Mut. Ins. Co.v. Devere Constr. Co., 2017 U.S. Dist. LEXIS 27612. That court further

stated, “The Court must view the evidence and draw all reasonable inferences in favor of the non-

movant and determine "whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law." Id. at 251-52.”


1
 Plaintiff has alleged in subsequent discussions that the damages are continuing to accrue and are approaching
$7MM.
      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 3 of 9. PageID #: 170




       2. Background

        Plaintiff is claiming indemnification for six separate bonded jobs, plus costs and attorneys’

fees for an aggregate claim of $6,324,124.63. As will be shown below in more detail, some of the

jobs were completed and others were substantially completed. The amount spent by the bonding

company is so out of whack on its face in proportion to the percentage of the jobs that were

incomplete as to create an issue of fact regarding the reasonableness of the amounts expended.

       The general process for getting paid on bonded jobs such as those involved in this case is

that contractor submits periodic applications for payment in which the amount sought as well as

the percentage of completion must be certified in order to be paid. The request must then be

approved by the owner or his representative as a prerequisite to receiving payment.            Each

subsequent request for payment reflects the prior payments made to date, i.e., the payments that

were approved and actually paid (which also indicates the owners had approved of the work up

that point in time). In Omni’s case, it was forced to close its doors the first week of July, 2018

when it ran out of operating funds. Thus, all of the applications for payment pre-date the closing

of Omni’s business in July, 2018.

       a. Village Cooperative of Lawrence job.

       This job is by far the largest claim of Plaintiff. The last payment request is dated June 1,

2018, and the last progress schedule goes through June, 2018. See Exhibits A, B and C. Those

three documents reflect several important points, One, the job was 82.98 percent complete by the

end of May, 2018, (Exhibit A) and 88% complete by the end of June, 2018 (Exhibit C). Two,

there were prior payments totaling $6,869,308.00, which indicates the owner had approved and

paid 77% of the job prior to the June 1, 2018 pay request. Three, it shows a 10% retainage being

held by the owner in the sum of $789,497.21. Taken together, it shows that as of June 1, 2018,
      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 4 of 9. PageID #: 171




there was 17% of a job originally costing $9,309,868.00 still to be performed, i.e., $1,582,677.56

yet to be performed, and the owner was still holding a retainage of $789,497.21. The total cost to

complete as of May 31, 2018 was projected at $1,582,677.56 ($2,204,386.10 less the retainage).

(See Exhibit B). Ignoring that the progress report as of June 30, 2018 reflects the job was actually

88% complete by the end of June, 2018 (Exh. C), the figures demonstrate that Plaintiff spent

$4,404,390.34 plus some unidentifiable amount of costs and attorneys’ fees to complete a job that

should have cost a net of no more than $1,582,677.56. As of June 1, 2018, the owner of the project

still owed Omni $1,582,677.56 for cost to complete the balance of the contract plus the retainage

of $789,497.21, i.e., $2,204,383.10. However, the Plaintiff is claiming it spent $4,404,394.34,

over and above what was still owed (not including any administrative costs Plaintiff may be

allocating to that job). Thus, for a job which originally was to cost 9,309,868.00 and was 83%

done by June 1, 2018, Plaintiff spent an additional $4,404,390.34, for a total cost to complete of

$6,608,783.44. This is more than 4 times the cost to complete as of June 1, 2018 for a job that

was at least 83% complete. The cost to complete 17% of this job by the Plaintiff was more than

2/3 of the entire original cost of the job. If one considers that as of June 30, 2018, right before

Omni closed its doors, the job was 88% complete, and one adds in the administrative fees and

costs, the numbers are even worse. It is significant to also note that before progress payments are

made on jobs of this nature, the owners and lenders must approve and verify, including by

inspection, the progress of the jobs. Below is a summary of the June 1, 2018 figures using an 83%

completion rate, rather than 88% as of June 30, 2018.

 Contract Price                                                              $   9,309,868.00
 Total Complete                                                              $   7,894,972.11
 10% retainage                                                               $     789,497.21
 Amount earned less retainage                                                $   7,105,474.00
 Previous certificates for payments                                          $   6,869,308.62
 Amount of job unfinished 17% - still to be paid                             $   1,582,677.56
      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 5 of 9. PageID #: 172




 Balance available to finish (including retainage and bal. of cost to complete)   $ 2,204,393.10
 Amount spent by Plaintiff                                                        $ 4,404,390.34
 Total due from owner plus amount claimed by Plaintiff                            $ 6,608,783.44


        On its face, the amount spent by Plaintiff in completing the Lawrence job is so substantial

and unreasonable as to create a genuine issue of a material fact as to the amount of damages sought

by Plaintiff.

        b.      The Carmax job

        The Carmax job was complete and was open for business when Omni closed its doors. The

only remaining items were punchlist items with $70,617.80 still owed to Omni. (Affidavit of

Richard Stone and Exh. D). In this instance, Plaintiff is claiming it paid out $45,098.56 for a job

that was 100% complete.

        c. Hilton Home 2 Suites job

        As relates to this job, Omni had walked off of the job due to the owner’s default and failure

to make timely payments for work done. The owner had previously made a bond claim against

Plaintiff, which Omni believes was denied due to the owner’s default. Thus, Plaintiff later paid

$349,796.94 for a job where the owner defaulted, something previously acknowledged by Plaintiff

in its prior refusal to honor any claims.

        d. Kroger Store job

        The Kroger job was another completed job where a dispute arose with an electrical

contractor. A bond was issue to remove the lien from the job, resulting in an agreement by Omni

to make payments to satisfy the contractor whose lien had been bonded off of the job, i.e. Thomas

Electric. A settlement was reached to make installments to that contractor, which payments were

defaulted upon when Omni ceased its operations. The settlement that was reached was
       Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 6 of 9. PageID #: 173




$250,000.00, as evidenced by the affidavit of Richard Stone. However, the Plaintiff paid in excess

of that amount and paid $277,273.21.

        e. Lee’s Summit job

        Lee’s Summit job was in effect a predecessor job to the Village Cooperative of Lawrence

job (the same owners as the Village of Lawrence job). It appears Plaintiff vastly overpaid the same

owner on this job as well. This job was a completed nursing home. The people were moved in.

There was retainage of $498,000 owed to Omni for this job, some of which would have been paid

to the subcontractors, and some of which would be money due Omni. See Exhibit E. There were

disputes with two subcontractors who had failed to properly perform services with regard to the

sewer water retention system on the outside of the premises. One of the subcontractors agreed to

fix its mistake, the other refused to do so until the owner stepped in and agreed to pay some more

money to him. (The subcontractor who refused to correct its error had posted its own payment

and performance bond, which neither the owner nor Plaintiff pursued.) Ultimately, the owner

intervened and agreed to put $200,000 into escrow in order to help resolve the issues and get the

disputes resolved 2. A copy of the not quite complete escrow agreement is attached as Exhibit F,

as the final version Ultimately, Plaintiff paid claims of $735,527.21. This amount was over and

above the $498,000 of retainage still owed to Omni, which the owner never paid. Thus, the net

difference paid out was over $1.2 Million for a job that was complete but needed some correction

by two third party subcontractors, and payment of some subcontractors out of the retainage.

        Omni believes approximately $350,000 of the retainage was due to subcontractors who had

performed services. That would have left approximately $150,000 due to Omni from the owner.



2
  The attached exhibit is not signed as it appears to have occurred a few days before Omni’s doors were closed but
the emails which accompanied it evidence the deal that had been reached and was in the process of being
finalized.
      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 7 of 9. PageID #: 174




While there does not seem to be any intended agreement to repay the owner for the $200,000

escrow payment, even if that were to be paid, the Plaintiff claims it paid out $735,527.21, meaning

that it paid out $535,000 extra plus Omni failed to receive its share of the retainage, approximately

$150,000.

       Given this was the same owner as was involved in the Village Cooperative of Lawrence, it

is clear the owner took substantial advantage of the Plaintiff who again failed to property mitigate

its damages, i.e., by paying out approximately $685,000 more than was reasonable.

       f. Primrose job

       The Primrose job is one which should have nothing to do with Plaintiff. Primrose obtained

a default judgment against Omni only, not the Stones, after Omni closed its doors and could not

afford to defend what it believed to be a baseless claim. Primrose previously had made a claim on

the bond against Plaintiff which Plaintiff rejected because it was untimely. Primrose, acting like

the door to door salesman who is pushed out the front door only to be found climbing in the side

window, has now included Plaintiff in a separate, and baseless lawsuit, along with Suzanna Stone

who had no involvement in the business.

        It appears from the documents submitted by Plaintiff in this case that it paid $27,500 in

legal fees to determine that the prior bond claim of Primrose was untimely. Given the nature of

Plaintiff’s business it is hard to imagine how Plaintiff spent $27,500 to determine that the time had

expired on the bond claim.

       Further, to demonstrate Plaintiff’s failure to mitigate, Plaintiff has now made what Omni

and the Stones believe is a substantial settlement offer to Primrose in the other pending litigation,

which Plaintiff will likely try to claw back from the Defendants. Given that Plaintiff already

determined the bond claim was untimely and denied it for that reason, any meaningful settlement
      Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 8 of 9. PageID #: 175




offer appears to greatly exceed the costs of what should be a fairly simple motion to dismiss, which

has not been filed by Plaintiffs. Again, Plaintiff appears to be throwing substantial amounts of

money around without regard to the merits, and without mitigating its damages.

       Miscellaneous

       A review of Plaintiff’s payment ledgers, which also have substantial redaction making it

difficult to fully follow all of the payments, indicates very large payments to third parties, which

are in no way identified as to the services or reasons paid. Plaintiff appears to have paid out

millions of dollars to third parties without proper due diligence, and after having been provided

access to all of Omni’s records and refusing any assistance in ascertaining the merits of the claims

from the people who best know the underlying facts. One recurring pattern appears to be that the

Plaintiff in almost each instance ignored the substantial retainage that was owed to Omni on the

various jobs, paid the subcontractors’ claims relating to the retainage without pursuing recovery

of the retainage which reflected work that was already done and approved. The total disregard for

the merits of the claims and the excessive amounts paid, considering the percentage of completion

of the work and the retainages owed, on their face raise a genuine dispute over the reasonableness

of Plaintiff’s actions and its failure to mitigate damages.

       SUMMARY

       The sheer magnitude of the amounts paid out by Plaintiff in comparison to how much of

the jobs had been completed, without regard to the assistance offered by defendants to complete

the jobs and provide information and supply underlying facts, Plaintiff’s motion on its face raises

significant and genuine disputes over material facts, which preclude the granting of summary

judgment.

                                                   /s/ Richard A. Baumgart
                                                   Richard A. Baumgart (0002664)
     Case: 1:19-cv-00049-BYP Doc #: 19 Filed: 12/17/19 9 of 9. PageID #: 176




                                               Dettelbach Sicherman & Baumgart LLC
                                               55 Public Square, 21st Floor
                                               Cleveland, OH 44113-1902
                                               T 216-696-6000
                                               F 216-696-3338
                                               rbaumgart@dsb-law.com

                                               Attorneys for Defendant

                                CERTIFICATE OF SERVICE

        A copy of the foregoing response to Plaintiff’s motion for summary judgment will be
served via the Court's electronic servicing to:

       Lee Brewer, lbrewer@bryanandbrewer.com


                                           /s/ Richard A. Baumgart
                                           Richard A. Baumgart, Attorney
